EXHIBIT 32.2 CERTIFICATIONS In connection with the Annual Report of Valence Technology,Inc. (the “Company”) on Form10-K for the period ended March31, 2011, as filed with the Securities and Exchange Commission on the date hereof, I, Ross A. Goolsby, Chief Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a)or 15(d)of the Securities Exchange Act of 1934; and 2. The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 26, 2011 By: /s/ Ross A. Goolsby Ross A. Goolsby Chief Financial Officer The foregoing certification is being furnished solely pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (Section1350 of Chapter 63 of Title 18 of the United States Code) and is not being filed as part of the Report or as a separate disclosure document.
